Judgment dismissing the complaint on the opening by plaintiffs’ counsel reversed on the law and a new trial granted, costs to abide the event. Plaintiffs’ intestate, upon the facts stated in the opening, which must be taken as true, was clearly an invitee, and the defendants owed him the duty of exercising due care against dangers reasonably to be anticipated by the defendants. We are of the opinion that a jury might well say that fire was such a danger. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.